Exhibit 10.9

AMENDMENT TO THE

ROWAN COMPANIES, INC.

RESTATED 1988 NONQUALIFIED STOCK OPTION PLAN

WHEREAS, the board of directors of Rowan Companies, Inc., a Delaware corporation
(the “Company”), assumed and adopted the Rowan Companies, Inc. Restated 1988
Nonqualified Stock Option Plan effective April 24, 1998 (which, as previously
amended from time to time, is referred to herein as the “Plan”);

WHEREAS, the stockholders of the Company approved and adopted, at the Special
Meeting of the Stockholders on April 16, 2012, the Agreement and Plan of Merger
and Reorganization (the “Merger Agreement”) by and between the Company and a
newly formed Delaware limited liability company and wholly owned subsidiary of
Rowan Delaware (“Rowan Mergeco”), pursuant to which Rowan Mergeco will merge
with and into the Company (the “Merger”), with the Company surviving the merger
as an indirect, wholly owned subsidiary of Rowan Companies plc, a newly formed
public limited company incorporated under English law (“Rowan UK”);

WHEREAS, pursuant to the Merger Agreement, each outstanding share of common
stock of the Company will be converted, on a one-for-one basis, into the right
to receive a Class A Ordinary Share in Rowan UK;

WHEREAS, pursuant to the Merger Agreement, outstanding equity awards relating to
shares of common stock of the Company granted to employees and directors by the
Company under the Company’s equity incentive plans (including the Plan) prior to
the effective time of the Merger will entitle the holder of such equity award to
purchase, acquire or receive, or receive benefits or amounts based on, as
applicable, an equal number of Shares (as defined below); and

WHEREAS, the board of directors of the Company has determined it is desirable to
adopt this amendment to the Plan, contingent upon the consummation of the Merger
and to be effective as of May 4, 2012 (or, if different, the effective date of
the Merger), to reflect the provisions of the Merger Agreement and the effect of
the Merger on the Plan and any awards outstanding under the Plan.

NOW, THEREFORE, BE IT RESOLVED that, contingent upon the consummation of the
Merger and effective as of May 4, 2012 (or, if different, the effective date of
the Merger), the Plan is amended as follows:

 

1. References to “common stock of the Company,” “Stock,” “shares of Stock,”
“shares” and similar references shall be replaced with references to “Share” or
“Shares,” as applicable, and references to stockholders of the Company shall be
replaced with references to shareholders of Rowan UK, unless otherwise required
by the context as determined by the Committee is its sole discretion.



--------------------------------------------------------------------------------

2. For purposes of the Plan, the following definitions apply:

“Rowan UK” means Rowan Companies plc, a public limited company incorporated
under English law.

“Share” means a Class A ordinary share of Rowan UK, nominal value $0.125.

 

3. Article II is amended by replacing the first sentence of such section with
the following sentence:

The Plan shall be administered by a committee (the “Committee”) of, and
appointed by, the board of directors or Rowan UK (the “Board”).

 

4. Section V is amended by replacing the second sentence of such section with
the following sentence:

Such Shares (x) may consist of newly allotted and issued Shares, Shares that
have been acquired by the trustees of an employee benefit trust established in
connection with the Plan, or Shares acquired on the open market and (y) shall be
fully paid and nonassessable.

 

5. Article VIII is amended to change all references to “the Company” in such
article to “Rowan UK.”

 

6. Article X, Section A is amended by replacing “other state and federal laws”
with “other laws.”

*    *    *